DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 2-6 and 17-20 along with linking claim which are in all groups 1, 7 and 16 in the reply filed on 9/12/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ZUJNDEL (US 20140048904).
Regarding claim 1, ZUNDEL discloses a vertical conduction electronic power device, comprising: 
a body (semiconductor body 305, see fig 3, para 51) having a first (upper surface of 305 at 312, see fig 3) and a second surface (lower surface of 305 at 345, see fig 3) and including an epitaxial layer, of semiconductor material (epitaxial layer 307 including 335 and 337, see fig 3, para 51), and a substrate (substrate 306 including contact layers 319 and 341, see fig 3, para 51), the epitaxial layer being delimited by the first surface of the body (307 reaches the top surface of 305, see fig 3) and the substrate being delimited by the second surface of the body (the substrate including contact layers reaches down to 345, see fig 3), the epitaxial layer housing at least a first (n+ region 337, see fig 3, para 54) and a second conduction region (n- region 307, see fig 3, para 51) having a first type of doping (n-type, see fig 3); and 
a plurality of insulated-gate regions (regions including the gate 332, field electrode 333, and insulating layers 331, see fig 3, para 54) which extend over the first surface of the body or within the epitaxial layer (331/2/3 is located both above 307 and extends into 307, see fig 3), 
wherein the substrate has at least one silicide region (319 may be a silicide and 319 extends in the direction from 345 towards 307, see fig 3, para 56) which extends from the second surface of the body towards the epitaxial layer.
Regarding claim 4, ZUNDEL discloses the device according to claim 1, wherein the at least one silicide region extends to the epitaxial layer (silicide regions 319 extend towards 307, see fig 3).
Regarding claim 5, ZUNDEL discloses the device according to claim 1, wherein the device comprises a vertical conduction power transistor (300 can be a power device, see para 51).
Regarding claim 6, ZUNDEL discloses the device according to claim 1, further comprising: 
a first conduction terminal on the first surface of the body and in electrical contact with the first conduction region (first conductive layer 340 is electrically connected to 337, see fig 3, para 55); and 
a second conduction terminal on the second surface of the body and in direct electrical contact with the at least one silicide region (conductive layer 341 is in direct electrical contact with 319, see fig 3, para 56).
Regarding claim 7, ZUNDEL discloses a method for manufacturing a vertical conduction electronic power device, comprising: 
forming a plurality of insulated-gate regions (regions including the gate 332, field electrode 333, and insulating layers 331 are formed in 305, see fig 3, para 54) on a wafer of semiconductor material (semiconductor body 305, see fig 3, para 51), the wafer including an epitaxial layer (epitaxial layer 307 including 335 and 337, see fig 3, para 51) and a substrate (substrate 306 including contact layers 319 and 341, see fig 3, para 51) and having a first (307 reaches the top surface of 305, see fig 3) and a second surface (the substrate including contact layers reaches down to 345, see fig 3), the plurality of insulated-gate regions formed on the first surface of the wafer or within the epitaxial layer (331/2/3 is located both above 307 and extends into 307, see fig 3); 
forming a first (337 is formed in 307, see fig 3, para 54) and a second conduction region (doped region 307 is formed within the epitaxial layer, see fig 3, para 54) within the epitaxial layer; and 
forming, in the substrate, at least one silicide region (silicide region 319 is formed within 306, see fig 3, para 56), which extends starting from the second surface of the body towards the epitaxial layer (319 extends from a bottom surface of 341 towards 307, see fig 3).
Regarding claim 16, ZUNDEL discloses a device, comprising: 
a substrate including a silicide layer (substrate 306 including silicide 319 and metal 341, see fig 3, para 56) ; 
an epitaxial layer of semiconductor material on the silicide layer (epitaxial layer 307 including 335 and 337 is at least indirectly on silicide 319, see fig 3, para 51), the epitaxial layer including: 
a drift region (n- region 307, see fig 3, para 51) on and in contact with the silicide layer (307 is indirectly on 319 and is in electrical contact with it via 306, see fig 3), the drift region having a first doping type (n-type, see fig 3); 
an active region (fig 3, 335, para 54) on the drift region, the active region having a second doping type (p-type, see fig 3, para 54) that is different from the first doping type; and 
a source region (n+ region 337, see fig 3, para 54) on the active region, the source region having the first doping type and having a higher concentration of the first doping type than the drift region (337 is n+ and 307 is n-, see fig 3); and 
first and second insulated-gate regions extending into the drift region from a surface of the epitaxial layer, the active region and the source region disposed between and abutting the first and second insulated-gate regions.
Regarding claim 17, ZUNDEL discloses the device according to claim 16, further comprising a dielectric layer (dielectric structure 331, see fig 3, para 54) on the epitaxial layer.
Regarding claim 18, ZUNDEL discloses the device according to claim 17, further comprising a conduction terminal extending through the dielectric layer and into the source region, the conduction terminal electrically coupled to the source region (conductive layer 340 extends through 331 to directly electrically contact 337, see fig 3, para 55).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by OHSE (US 20200258996).
Regarding claim 1, OHSE discloses a vertical conduction electronic power device, comprising: 
a body (body comprising 20, 11, 12, 13, 14 and 15, see fig 1, para 33) having a first (top surface of 14/15, see fig 1, para 33) and a second surface (bottom surface of 20b, see fig 1, para 60) and including an epitaxial layer (epitaxial layers 12 and 13, see fig 1, para 33), of semiconductor material (SiC, see para 33), and a substrate (silicide layers 20a and 20b, see fig 1, para 55), the epitaxial layer being delimited by the first surface of the body (see fig 1) and the substrate being delimited by the second surface of the body (see fig 1), the epitaxial layer housing at least a first (fig 1, 14, para 44) and a second conduction region (fig 1, 12a, para 35) having a first type of doping (n-type, see fig 1); and 
a plurality of insulated-gate regions (gates comprising 16 and 17, see fig 1, para 33) which extend over the first surface of the body or within the epitaxial layer (see fig 1), 
wherein the substrate has at least one silicide region (silicide regions 20a and 20b, see fig 1, para 55-60) which extends from the second surface of the body towards the epitaxial layer (20a/b extend from the bottom surface of 20b towards 12, see fig 1).
Regarding claim 2, OHSE discloses the device according to claim 1, wherein the substrate is completely formed by the at least one silicide region (the substrate 20 is entirely formed by silicide 20a/b, see fig 1, para 55-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHSE (US 20200258996) in view of SHINO (US 20090189222).
Regarding claim 3, OHSE discloses the device according to claim 1, wherein at least one silicide region includes a plurality of silicide regions (silicide regions 20a and 20b, see fig 1, para 55-60) that collectively form the substrate, the plurality of silicide regions extend from the second surface of the body towards the epitaxial layer (20a/b extend from the bottom surface of 20 towards 12, see fig 1).
OHSE fails to explicitly disclose a device wherein the plurality of silicide regions at least partially surround a plurality of metal regions.
SHINO discloses a device wherein the plurality of silicide regions at least partially surround a plurality of metal regions (drain silicide regions 50 partially surround portions of metal bit line contacts BLC, see fig 37, para 65).
OHSE and SHINO are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OHSE with the silicide geometry of SHINO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OHSE with the silicide geometry of SHINO in order to increase the contact area (see SHINO para 122).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZUNDEL (US 20140048904) in view of SHINO (US 20090189222).
Regarding claim 19, ZUNDEL discloses the device according to claim 16.
ZUNDEL fails to explicitly disclose a device, further comprising a plurality of metal regions, each of the metal regions extending into the silicide layer toward the epitaxial layer, portions of the silicide layer being between adjacent ones of the metal regions.
SHINO discloses a device, further comprising a plurality of metal regions (regions of metal lines BLC extending into silicide 50, see fig 37, para 65), each of the metal regions extending into the silicide layer toward the epitaxial layer (BCC extends into 50 towards source layer S, see fig 37, para 120), portions of the silicide layer being between adjacent ones of the metal regions (silicide 50 is adjacent to BCC, see fig 37, para 122).
OHSE and SHINO are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OHSE with the silicide geometry of SHINO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OHSE with the silicide geometry of SHINO in order to increase the contact area (see SHINO para 122).
Regarding claim 20, ZUNDEL and SHINO disclose the device according to claim 19.
ZUNDEL fails to explicitly disclose a device, wherein the metal regions extend into the silicide layer to within 1 micron from the epitaxial layer.
SHINO discloses a device, wherein the metal regions extend into the silicide layer to within 1 micron from the epitaxial layer (the metal layer BCC is in direct contact with silicon layer at the corners, see fig 37).
OHSE and SHINO are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of OHSE with the silicide geometry of SHINO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of OHSE with the silicide geometry of SHINO in order to increase the contact area (see SHINO para 122).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811